Citation Nr: 1119405	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the U.S. Army from September 1965 to June 1967, and thereafter had additional periods of service in the Wyoming Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  In April 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus is related to his service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD 214 shows that his military occupational specialty (MOS) in the U.S. Army was turbulence utility helicopter mechanic.  His service personnel records show he worked in a maintenance company while in the Wyoming Army National Guard.  

The Veteran's service treatment records (STRs) from the U.S. Army and from the Wyoming Army National Guard are silent for any complaints, findings, treatment, or diagnosis of tinnitus.  They do, however, show complaints of hearing loss.  [Notably, the Veteran has been awarded service connection for right ear hearing loss.  See May 2004 rating decision.]

On April 2004 VA audiological evaluation (conducted in association with the Veteran's claim of service connection for bilateral hearing loss), he reported that he did not have tinnitus.

In December 2008, the Veteran filed a claim of service connection for tinnitus, noting that he had been exposed to noise trauma both in the U.S. Army and in the Wyoming Army National Guard.  He further indicated that he had experienced continuous ringing in the ears both during and after such periods of service.

On February 2009 VA audiological evaluation (conducted in association with the Veteran's claims of service connection for left ear hearing loss and an increased rating for right ear hearing loss), he reported that he had suffered from constant tinnitus in both ears ever since service.

In the Veteran's February 2010 VA Form 9, substantive appeal, he explained that he denied having tinnitus during the April 2004 VA audiological evaluation because, at that time, he did not know what tinnitus was.

At the April 2011 videoconference hearing, the Veteran testified initially that his tinnitus began some 10-12 years earlier (in 1999 or thereabouts).  He then clarified that he has had tinnitus in both ears ever since service; however, more recently, it has worsened such that it is more noticeable.

It is not in dispute that the Veteran has tinnitus as the competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  [Although the Veteran denied having tinnitus during the April 2004 VA audiological evaluation, he explained in his February 2010 substantive appeal that he did not know what tinnitus was at that time.]  Because the Veteran served as a helicopter mechanic in the U.S. Army, it is also not in dispute that he was exposed to substantial noise trauma while in service.  What he must still show to establish service connection for his tinnitus is that the current disability is related to his noise exposure in service.  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  In particular, apart from the April 2004 VA audiological evaluation wherein the Veteran denied having tinnitus (since explained that that was because he did not know what tinnitus was, he has consistently asserted that his tinnitus has been present since service.  His statements, to include the testimony provided during the April 2011 videoconference hearing, are considered forthright and credible.  Furthermore, he is competent to testify as to the symptoms he experiences, including the presence of ringing in the ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.

ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


